United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Louisville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-938
Issued: August 1, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief JJudge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 18, 2014 appellant filed a timely appeal from a September 19, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim for an
employment-related injury. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on August 10, 2013, as alleged.
On appeal, appellant contends that at the time of the injury she could not open her eye
because of the severe pain and was advised to go to the doctor. She stated that there was no way
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the September 19, 2013 OWCP decision, appellant submitted
new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued
its final decision. See 20 C.F.R. § 501.2(c)(1).

of knowing at the time without doctor’s supervision that there was no permanent damage to her
eye.
FACTUAL HISTORY
On August 10, 2013 appellant, then a 40-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that she sustained a right eye injury that day as a result of being
grazed by flat mail.
In an August 16, 2013 letter, OWCP notified appellant of the deficiencies of her claim
and afforded her 30 days to submit additional evidence and respond to its inquiries.
Appellant submitted an August 20, 2013 statement that she was injured on August 10,
2013 on Maysville Road while she was putting a flat into a mailbox. As she was reaching across
the flat, it grazed her eye. Appellant stated that her eye started watering and became blurry and
stinging. She pulled her car into the next driveway and called the employing establishment.
Appellant denied any similar disability or symptoms before the injury.
Appellant submitted hospital records from Saint Joseph Mount Sterling dated
August 10, 2013. She was seen and treated for a “minor right eye injury [with] no evidence of
abrasion.” The records listed a history of being “poked with a piece of mail while at work.”
By decision dated September 19, 2013, OWCP accepted that the August 10, 2013
incident occurred. It denied the claim finding that appellant failed to submit sufficient medical
evidence to establish a firm medical diagnosis causally related to the accepted incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury4 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
3

5 U.S.C. § 8101 et seq.

4

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).

2

sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7
ANALYSIS
OWCP accepted that the employment incident of August 10, 2013 occurred at the time,
place and in the manner alleged. The issue is whether appellant sustained an injury as a result.
The Board finds that appellant did not meet her burden of proof to establish that she sustained an
eye injury due to the August 10, 2013 employment incident.
Appellant submitted August 10, 2013 hospital records from Saint Joseph Mount Sterling.
She was seen and treated for a “minor right eye injury [with] no evidence of abrasion” as a result
of being “poked with a piece of mail while at work.” The Board finds that the diagnosis of
“minor right eye injury [with] no evidence of abrasion” is a description of a symptom rather than
a firm diagnosis of a medical condition.8 Moreover, there is no opinion from a physician
addressing causal relationship of an eye condition to the accepted incident. The August 10, 2013
hospital records from Saint Joseph Mount Sterling are insufficient to establish a firm medical
diagnosis or causal relation. Appellant has failed to establish fact of injury.
On appeal, appellant contends that at the time of the injury she could not open her eye
because of severe pain and was advised by her supervisor and coworkers to seek treatment. As
noted, the Board finds that appellant has not submitted sufficient medical evidence to support
that she sustained an eye injury causally related to the August 10, 2013 employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury in the performance of duty on August 10, 2013, as alleged.
6

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

7

Id. See Gary J. Watling, 52 ECAB 278 (2001).

8

See P.S., Docket No. 12-1601 (issued January 2, 2013); C.F., Docket No. 08-1102 (issued October 10, 2008).

3

ORDER
IT IS HEREBY ORDERED THAT the September 19, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 1, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

